Case 8:19-cv-00460-AG-JDE Document 1 Filed 03/08/19 Page 1 of 7 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Ray Ballister, Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 
                             UNITED STATES DISTRICT COURT

                               CENTRAL DISTRICT OF CALIFORNIA


          Nehemiah Kong,                          Case No.

                  Plaintiff,
                                               Complaint For Damages And
            v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
          Milan Pramukh, Inc., a California       Act; Unruh Civil Rights Act
       Corporation; and Does 1-10,
               Defendants.

           Plaintiff Nehemiah Kong complains of Milan Pramukh, Inc., a
   California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:


       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. He is a
   paraplegic who suffers from Polio. He uses a wheelchair for mobility. He has a
   specially equipped van with a ramp that deploys out of the passenger side of
   his van.
       2. Defendant Milan Pramukh, Inc. owned the real property located at or


                                             
                                              
      Complaint
      
Case 8:19-cv-00460-AG-JDE Document 1 Filed 03/08/19 Page 2 of 7 Page ID #:2
      

    about 2419 E. Orangethorpe Avenue, Fullerton, California, in February 2019.
        3. Defendant Milan Pramukh, Inc. owns the real property located at or
    about 2419 E. Orangethorpe Avenue, Fullerton, California, currently.
        4. Defendant Milan Pramukh, Inc. owned Fullerton Liquor located at or
    about 2419 E. Orangethorpe Avenue, Fullerton, California, in February 2019.
        5. Defendant Milan Pramukh, Inc. owns Fullerton Liquor (“Store”)
    located at or about 2419 E. Orangethorpe Avenue, Fullerton, California,
    currently.
        6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                              
                                               
      Complaint
      
Case 8:19-cv-00460-AG-JDE Document 1 Filed 03/08/19 Page 3 of 7 Page ID #:3
      

    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the Store in February 2019 with the intention to avail
    himself of its goods or services and to assess the business for compliance with
    the disability access laws.
        11.The Store is a facility open to the public, a place of public
    accommodation, and a business establishment.
       12.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Store.
       13.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
   provide accessible parking in conformance with the ADA Standards.1
       14.Currently, the defendants do not provide accessible parking in
   conformance with the ADA Standards.
       15.Plaintiff personally encountered this barrier.
       16.By failing to provide accessible parking, the defendants denied the
   plaintiff full and equal access.
       17.The lack of safe and accessible parking created difficulty and discomfort
   for the Plaintiff.
       18.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       19.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   
      
       )RUH[DPSOHWKHUHZDVDEXLOWXSFXUEUDPSLQWKHDFFHVVDLVOH2QLQIRUPDWLRQDQGEHOLHIWKHUHDUHRWKHU
   LVVXHV ZLWK WKH SDUNLQJ WKDW UHQGHU LW QRQFRPSOLDQW 7KRVH LVVXHV ZLOO EH IOHVKHG RXW LQ GLVFRYHU\ DQG
      LQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHIXOO\FRPSOLDQWSDUNLQJSURYLGHG


                                                                
                                                                 
      Complaint
      
Case 8:19-cv-00460-AG-JDE Document 1 Filed 03/08/19 Page 4 of 7 Page ID #:4
      

    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        20.Plaintiff will return to the Store to avail himself of goods or services and
    to determine compliance with the disability access laws once it is represented
    to him that the Store and its facilities are accessible. Plaintiff is currently
    deterred from doing so because of his knowledge of the existing barriers and
    his uncertainty about the existence of yet other barriers on the site. If the
    barriers are not removed, the plaintiff will face unlawful and discriminatory
   barriers again.
       21.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       22.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       23.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any


                                                
                                                 
      Complaint
      
Case 8:19-cv-00460-AG-JDE Document 1 Filed 03/08/19 Page 5 of 7 Page ID #:5
      

    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                  or procedures, when such modifications are necessary to afford
                  goods,    services,    facilities,   privileges,   advantages,   or
                  accommodations to individuals with disabilities, unless the
                  accommodation would work a fundamental alteration of those
                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADA Standards.
             c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       24.When a business provides parking for its customers, it must provide
   accessible parking in compliance with the ADA Standards.
       25.Here, the lack of accessible parking is a violation of the law.
       26.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       27.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily


                                               
                                                
      Complaint
      
Case 8:19-cv-00460-AG-JDE Document 1 Filed 03/08/19 Page 6 of 7 Page ID #:6
      

    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        28.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
 
    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        29.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       30.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       31.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)
       
       
       
       


                                               
                                                
      Complaint
      
Case 8:19-cv-00460-AG-JDE Document 1 Filed 03/08/19 Page 7 of 7 Page ID #:7
      

           PRAYER:
           Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
        1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
        2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
       3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: March 7, 2019             CENTER FOR DISABILITY ACCESS


                                    By:
                                       ____________________________________

                                              Chris Carson, Esq.
                                           Attorney for plaintiff












                                             
                                              
      Complaint
      
